Case 4:18-cv-00581-GKF-FHM Document 129 Filed in USDC ND/OK on 03/08/19 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

   (1) WILLETTE GLOVER, AND
   (2) WILLIE T. HOUSTON,

                  Plaintiffs,
         v.

                                                          Case No. 18-cv-581-GKF-FHM
   (1) ROBERT MERCOGLIANO,
   (2) MICHAEL KLEINMAN,
   (3) FRED JAMES,
   (4) CARLA JORDAN,
   (5) FAT POSSUM RECORDS, LLC,
   (6) GEORGE LAWHORN (YOUTUBE),
   (7) APPLE INC.,
   (8) ALIVE RECORDS, LLC,
   (9) BROADCAST MUSIC, INC.,
   (10) TRACEY STOKES,
   (11) WILLIAM THOMAS, AND
   (12) AMAZON MUSIC,

                  Defendants.

          AMAZON.COM, INC.’S MOTION TO DISMISS AND BRIEF IN SUPPORT

          Pursuant to Federal Rules of Civil Procedure (“Rules”) 8, 11(a), 12(b)(1), 12(b)(2), and

   12(b)(6), Defendant Amazon.com, Inc. respectfully moves to dismiss the First Amended

   Complaint (Dkt. No. 9) of Plaintiffs Willette Glover and Willie T. Houston in its entirety.

                                         BRIEF IN SUPPORT

          Plaintiffs Glover and Houston bring a claim against Amazon related to the alleged sale of

   Houston’s song, “Sallie Mae,” on Amazon’s music service, Amazon Music. In their First

   Amended Complaint (“FAC”), Dkt. 9, however, Plaintiffs do not allege basic facts to establish

   standing, show personal jurisdiction over Amazon, or support any type of cognizable claim.

   Because Plaintiffs’ original, First Amended, (now dismissed) Second Amended, and the

   proposed Third Amended Complaints all share these fatal defects, Amazon asks the Court to

   dismiss Plaintiffs’ claim against it with prejudice.



                                                    -1-
Case 4:18-cv-00581-GKF-FHM Document 129 Filed in USDC ND/OK on 03/08/19 Page 2 of 7




             The entirety of Plaintiffs’ factual allegations against Amazon in the FAC are as follows:

                 Plaintiffs are citizens of the State of Oklahoma and Amazon is either an individual
                  citizen of Washington or alternatively, incorporated with its principal place of
                  business in Washington;

                 “Amazon has been selling and collecting monies on Willie T Houston song, Sallie
                  Mae, without his consent or knowledge”;

                 “Amazon has been promoting and selling the song without Houston permission or
                  consent”; and

                 “Willette Glover is seeking restitution in the amount of $250,000.00 for making and
                  selling of the I-movies.” FAC at 27–28.

                                                  ARGUMENT

             A.      Plaintiffs Do Not Have and Have Not Pled Standing

             Article III standing is required to bring suit in federal court and must be present at the

   time the suit is filed.1 See WildEarth Guardians v. U.S. Bureau of Land Mgt., 870 F.3d 1222,

   1230 (10th Cir. 2017). Plaintiffs, as the party invoking federal jurisdiction, bear the burden of

   establishing that they have “(1) suffered an injury in fact, (2) that is fairly traceable to the

   challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

   decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citations omitted). “To establish

   injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally protected

   interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or

   hypothetical.’” Id. at 1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

   “Where, as here, a case is at the pleading stage, the plaintiff must clearly . . . allege facts

   demonstrating each element” of the claim. Id. at 1547.

             Here, Glover2 and Houston3 have not borne their burden of establishing standing because

   they fail to allege cognizable right, an injury to that right, or Amazon’s causation of that injury.

   1   Amazon’s argument that the Plaintiffs lack standing goes to the subject matter jurisdiction of the Court
       to hear Plaintiffs’ claim, and its motion should be treated as a motion to dismiss pursuant to Rule
       12(b)(1). Col. Envtl. Coal. v. Wenker, 353 F.3d 1221, 1227 (10th Cir. 2004).
   2   Neither Glover, a pro se litigant, nor Ms. Cursh, a non-lawyer identified as the point of contact
       for Plaintiffs in the Complaint, are permitted to represent Houston in any matter before this

                                                        -2-
Case 4:18-cv-00581-GKF-FHM Document 129 Filed in USDC ND/OK on 03/08/19 Page 3 of 7




            First, although Plaintiffs allege “Amazon has been selling and collecting monies on

   Willie T Houston song, Sallie Mae, without his consent or knowledge,” FAC at 28, they fail to

   plausibly assert ownership or a claim to the rights in that work. In fact, Plaintiffs do not allege

   any facts showing (1) when or where Amazon allegedly sold the song, (2) that they have suffered

   any injury, (3) that any injury is fairly traceable to Amazon, or (4) that there is any decision this

   Court could make that would redress any injury Plaintiffs have allegedly suffered due to

   Amazon’s conduct.

            Second, assuming Plaintiffs intend to bring a copyright claim, see Dkt. 125 (“Willie T
   Houston, has suffered copyright infringement, pertaining to his music.”), their pleadings also fail

   to comply with LCvR3.6, which requires that “[c]omplaints filed in copyright . . . cases shall cite

   therein the copyright registration number, . . . [or if] such number is unavailable at the time of

   filing, the complaint shall recite a serial number or other identification number obtained from the

   Registrar of Copyrights or the Commissioner of Patents and Trademarks.” Further, as the

   Supreme Court recently held, a putative copyright holder cannot file an enforcement action until

   after obtaining copyright registration. See Fourth Estate Pub. Benefit Corp. v. Wall-Street.com,


       Court. Kirby v. O’Dens, 2015 WL 13021475, at *9 (N.D. Okla. 2015) (“[A] pro se litigant may
       not represent another person in federal court.”); supra, n.3. And although Plaintiffs assert that
       “Willette Glover is seeking restitution in the amount of $250,000.00 for making and selling of
       the I-movies,” FAC at 28, Glover has not identified what rights or claims she has, distinct from
       her father.
   3   Although Willie Houston appears as a named plaintiff in this matter, the fact that he or his
       lawyer did not sign the FAC requires striking of all claims allegedly brought on his behalf. See
       Fed. R. Civ. P. 11(a) (requiring that every pleading “be signed by at least one attorney of
       record in the attorney’s name – or by a party personally if the party is unrepresented. . . . The
       court must strike an unsigned paper unless the omission is promptly corrected after being
       called to the attorney’s or party’s attention.”). And while Glover alleges to have a durable
       power of attorney for Houston, see Dkt. 90, a fellow pro se plaintiff, daughter, or person with a
       power of attorney cannot sign on a pro se plaintiff’s behalf. See Turner v. Cunningham, 2008
       WL 2157113, *1 n.2 (S.D. Ala. 2008) (“One plaintiff cannot sign on behalf of the others”);
       Powerserve, Int’l v. Lavi, 239 F.3d 508, 514 (2d Cir. 2001) (daughter proceeding pro se could
       not represent father); Hunter v. Travelers, a Geico Ins. Agency, Inc. Co., 2014 WL 12284042,
       *14 (N.D. Ga. 2014) (“Even if it is assumed that Ms. Hunter may act as power of attorney for
       Azimi, Hunter still may not represent Azimi.”).


                                                     -3-
Case 4:18-cv-00581-GKF-FHM Document 129 Filed in USDC ND/OK on 03/08/19 Page 4 of 7




   LLC, No. 17-571, 2019 WL 1005829, at *7 (U.S. Mar. 4, 2019) (“[Section] 411(a)’s general rule

   requires owners to await action by the Register before filing suit for infringement.”).

            Third, Glover’s attempt to personally recover “restitution . . . for making and selling of

   the I-movies,” FAC at 28 (emphasis added), is baseless, confusing, and directly contradicts the

   claim that Amazon is selling Houston’s song, see FAC at 28 (“Amazon has been selling and

   collecting monies on Willie T Houston song”) (emphasis added). Amazon, which is not alleged

   to sell the vaguely identified “I-movies,” cannot be the cause of any inferred harm related to “I-

   movies.” Furthermore, Plaintiffs’ failure to investigate or articulate any reasonable facts in their
   Complaints reflects the meritless nature of their claim.4

            For all these reasons, the Court should dismiss the FAC for lack of standing.

            B.      Plaintiffs Have Not Established Personal Jurisdiction

            Plaintiffs also bear the burden of establishing personal jurisdiction, OMI Holdings v.

   Royal Ins. Co. of Can., 149 F.3d 1086, 1091 (10th Cir. 1998), which requires them to plead facts

   showing either specific jurisdiction based on Amazon’s activities purposefully directed at

   Oklahoma related to this litigation, see Burger King Corp. v. Rudzewickz, 471 U.S. 462, 472–73

   (1985), or general jurisdiction based on Amazon’s domicile, Goodyear Dunlop Tires Operations,

   S.A. v. Brown, 131 S. Ct. 2846, 2853 (2011). Because Plaintiffs have not pled any facts that

   would link Amazon specifically or even generally to Oklahoma, see FAC at 27–28, the Court

   may also dismiss Plaintiffs’ claim for lack of personal jurisdiction.




   4   It appears Plaintiffs copied the same requested relief from Defendants Tracey Stokes and
       William Thomas without verifying whether the information applied to Amazon. “Under Rule
       11, [a] . . . pro se litigant must sign every pleading, written motion, or paper filed with the
       Court, and by doing so the attorney or pro se litigant is representing that . . . ‘the factual
       contentions have evidentiary support or, if specifically so identified, will likely have
       evidentiary support after a reasonable opportunity for further investigation or discovery[.]’”
       Salmon v. CRST Expedited, Inc., 2016 WL 47876, *5 (N.D. Okla. 2016) (quoting Rule 11(b)).
       Although “[t]he Court will take into account plaintiff’s status as a pro se litigant, [] a pro se
       litigant is required to follow the same rules as other litigants and he is not immune from
       sanctions due to his pro se status.” Id. at *6.


                                                     -4-
Case 4:18-cv-00581-GKF-FHM Document 129 Filed in USDC ND/OK on 03/08/19 Page 5 of 7




            C.     Plaintiffs Have Failed to State A Claim

            “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In ruling on

   a Rule 12(b)(6) motion, the Court must “accept the well-pled factual allegations in the complaint

   as true, resolve all reasonable inferences in the plaintiff’s favor, and ask whether it is plausible

   that the plaintiff is entitled to relief.” Diversey v. Schmidly, 738 F.3d 1196, 1199 (10th Cir.

   2013). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

   Ashcroft, 556 U.S. at 678. In this Circuit, “[a] pro se litigant’s pleadings are to be construed

   liberally and held to a less stringent standard than formal pleadings drafted by lawyers.” Hall v.

   Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). “This broad reading of a pro se plaintiff’s

   complaint does not, however, relieve him of the burden of alleging sufficient facts on which a

   cognizable claim could be based.” Dees v. Vendel, 996 F.2d 310 (10th Cir. 1993).

            Here, pro se Plaintiffs do not plead sufficient—or any—facts in any of their four

   submitted complaints, see Dkt. 1, 9, 112, 125, to prove or infer injury, standing, personal

   jurisdiction, or even the type of claim they bring. On the face of the FAC, Amazon can only infer

   that Glover is improperly attempting to bring a copyright claim related to the song, “Sallie

   Mae,”5 on her father’s behalf. But as previously shown, Plaintiffs’ allegations fall short of being

   “well-pled” or plausible, in major part because they do not include basic facts regarding any

   rights, injuries, or having met elements for any type of prima facie claim. Plaintiffs do not

   identify who owns rights in the song, when the rights arose, how those rights are protected (such

   as by copyright registration), or when, how, or where the rights were infringed. Because the

   Plaintiffs “must make at least minimal factual allegations, either direct or inferential, as to every



   5   Amazon is unaware of and unable to locate a recording of that song, as performed by Willie
       Houston, on Amazon Music.


                                                     -5-
Case 4:18-cv-00581-GKF-FHM Document 129 Filed in USDC ND/OK on 03/08/19 Page 6 of 7




   material element of the claim,” Cohlmia v. Ardent Health Servs., LLC, 448 F. Supp. 2d 1253,

   1262 (N.D. Okla. 2006), Amazon requests this Court to dismiss for failure to state a claim.

                                            CONCLUSION

          Glover improperly attempts to bring a claim against Amazon on behalf of Houston, who

   did not sign the original or amended complaints. Because Plaintiffs’ FAC is wholly devoid of

   any factual allegations that could establish or support an injury to them, standing, personal

   jurisdiction over Amazon, or a cognizable claim, Amazon respectfully requests the Court dismiss

   Amazon as a defendant in this matter with prejudice.

          Dated: March 8, 2019                            Respectfully submitted,

                                                          DAVIS WRIGHT TREMAINE LLP

                                                          s/ Caesar Kalinowski
                                                          John A. Goldmark, admitted pro hac vice
                                                          Caesar Kalinowski, admitted pro hac vice
                                                          920 Fifth Avenue, Suite 3300
                                                          Seattle, WA 98104-1610
                                                          Tel: (206) 622-3150; Fax: (206) 757-7700
                                                          Email: johngoldmark@dwt.com
                                                                  caesarkalinowski@dwt.com
                                                          HALL ESTILL
                                                          Robert D. Nelon, OBA #6610
                                                          100 North Broadway, Ste. 2900
                                                          Oklahoma City, OK 73102-8865
                                                          Telephone: (405) 553-2805
                                                          Facsimile: (405) 553-2855
                                                          Email: bnelon@hallestill.com

                                                          ATTORNEYS FOR DEFENDANT
                                                          AMAZON.COM, INC.




                                                   -6-
Case 4:18-cv-00581-GKF-FHM Document 129 Filed in USDC ND/OK on 03/08/19 Page 7 of 7




                               CERTIFICATE OF SERVICE

          I hereby certify that on March 8, 2019, I electronically transmitted the attached
   document to the Clerk of Court using the ECF System for filing. Based on the records
   currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
   following ECF registrants:

        Walter D. Haskins, III
        Kirsten L. Palfreyman
        Andrew C. Jayne
        Tara D. Zickefoose
        C. Eric Shephard
        Greg A. Castro
        Jeffrey C. Hendrickson
        Elizabeth Sharrock
        Graydon D. Luthey, Jr.
        Clayton C. James
        Anna Kurian Shaw
        Lauren Cury
        Holiday D. Powell

   Further, a true and correct copy of the above foregoing document was mailed, postage
   pre-paid, to the following:

        Willette Glover                               Tracey Stokes
        Willie T. Houston                             PO Box 3250
        P.O. Box 2613                                 Idaho Springs, CO 80452
        Sapulpa, OK 74067
                                                      William Thomas
        Robert and Connie Mercogliano                 1293 Aikins Way
        6480 Olive St.                                Boulder, CO 80305
        Commerce City, CO 80022
                                                      Andrew S. MacKay
        Carla Jordan                                  Daniel J. Schacht
        9428 Fallen Rock Road                         Donahue Fitzgerald LLP
        Conifer, CO 80433                             1999 Harrison Street, Floor 25
                                                      Oakland, CA 94612



                                                 s/ Caesar Kalinowski
                                                 Caesar Kalinowski




                                               -7-
